t c summary opinion united_states tax_court francis j and andrea p bogus petitioners v commissioner of internal revenue respondent docket no 14809-07s filed date francis j bogus pro_se charles maurer jr for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure on their joint federal_income_tax returns for and petitioners reported on schedule c profit or loss from business gross_receipts of dollar_figure and dollar_figure respectively and total expenses of dollar_figure and dollar_figure respectively resulting in losses for and of dollar_figure and dollar_figure respectively in the notice_of_deficiency respondent disallowed losses in excess of gross_receipts as passive losses in both years respondent determined a deficiency in petitioners’ federal income taxes of dollar_figure for and dollar_figure for the sole issue for decision is whether the passive_loss_rules of sec_469 preclude petitioners from deducting losses_incurred from their dog racing activity background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in massachusetts when the petition was filed during and francis j bogus petitioner was employed by verizon as a network technician and typically worked or days per week from a m to p m petitioner worked approximately years for verizon and was retired at the time of trial petitioner developed an interest in greyhounds approximately years ago petitioner was introduced to greyhounds by a friend who also lived in massachusetts his friend imported greyhounds from ireland for resale petitioner initially purchased two trained greyhounds from his friend petitioner then bred these dogs and contracted with professionals to race them at a dog track in rhode island by petitioner owned approximately greyhounds worth an estimated dollar_figure all registered with the national greyhound association petitioner owned greyhound puppies in oklahoma and florida and full-grown greyhounds at approximately different racetracks in multiple states from birth to months of age the greyhound puppies were in the care of farmers who raised them petitioner personally visited a farm in florida to check on his puppies on only one occasion and then only because he was taking his children to nearby disney world petitioner maintained contact with the farmers by telephone from to months of age the greyhounds were in the care of trainers who boarded them and trained them to race the trainers would call petitioner to report how the dogs were progressing petitioner would then determine whether to race a dog and where the dog should be raced from months to years of age petitioner’s greyhounds raced at one or more tracks petitioner contracted with individuals at a number of dog tracks to race his dogs during the years that a dog was being raced the dog would be cared for by the individual who was racing the dog each greyhound would be assigned a grade depending on how well it raced the best grade was aa when one of petitioner’s dogs won a race petitioner would receive money the amount of which was determined by the grade of the dog and the track where the dog raced some race tracks paid better than others at years of age the greyhounds would be put up for adoption as pets petitioner contracted with professionals to raise breed board train ship and race his dogs in addition to handling contract arrangements petitioner performed some additional functions petitioner went to dog track sec_3 or nights a week for or hours to watch his dogs race live and monitor them for injuries most of the time petitioner went to wonderland greyhound park in revere massachusetts which is about a 5-minute drive from petitioner’s residence from there petitioner could also watch his dogs race at tracks all over the country by simulcast petitioner purportedly spent hour per day on bookkeeping and administration and or hours a week talking to contractors by telephone additionally when one of petitioner’s female greyhounds would go into heat he would be notified by telephone and then would select an appropriate stud from an official breeding publication petitioner purportedly spent to hours per month reading professional publications and to minutes per telephone call related to breeding the record is silent as to how many of these phone calls took place petitioner did not keep an appointment book calendar or diary that would constitute a narrative summary of his participation in any facet of his activity petitioner did not breed raise board train ship or race his dogs personally virtually all of the required services were performed by other individuals under contract further petitioner did not own any of the facilities where the services were performed at trial petitioner presented phone bills showing hundreds of telephone calls to out-of-state locations also petitioner offered into evidence numerous invoices from service providers as well as earnings statements from numerous dog tracks discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 under sec_7491 the burden may shift to the commissioner regarding factual matters if the taxpayer produces credible_evidence and meets the other requirements of the section petitioner does not argue that he satisfied the elements for a burden shift but even if he did advance this argument petitioner did not produce sufficient evidence to support a burden shift accordingly the burden remains on petitioner to disprove respondent’s determinations for and the passive_loss_rules of sec_469 place limitations on the deduction of losses relating to passive activities namely from activities in which a taxpayer does not materially participate sec_469 and c d as a general_rule a taxpayer will be regarded as not materially participating in an activity if the taxpayer is not involved in the operation of the activity on a basis which is regular continuous and substantial see sec_469 sec_1 5t a temporary income_tax regs fed reg date the temporary regulations under sec_469 contain seven tests the qualification under any one of which will result in a taxpayer’s being treated as materially participating in the activity sec_1_469-5t temporary income_tax regs supra of the seven tests petitioner presented evidence and made general arguments that are applicable only to the tests found in sec_1_469-5t and temporary income_tax regs supra which provide that a taxpayer shall be treated as materially participating in an activity if he participates in the activity for more than hours during such year or if on the basis of all the facts and circumstances the taxpayer participates in the activity on a regular continuous and substantial basis during the taxable_year a taxpayer may establish the extent of his or her participation in a particular activity by any reasonable means and has the burden of proving material_participation in the activity rule a sec_1_469-5t temporary income_tax regs fed reg date the method of proof set out in sec_1_469-5t temporary income_tax regs supra is quite lenient letting taxpayers prove their time spent by any reasonable means reasonable means are not limited to contemporaneous daily time reports logs or similar documents but include the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries id see mowafi v commissioner tcmemo_2001_111 but despite its apparent leniency this section of the regulations does not require us to believe a ballpark guesstimate of the time spent on different activities lee v commissioner tcmemo_2006_193 bailey v commissioner tcmemo_2001_296 carlstedt v commissioner tcmemo_1997_331 speer v commissioner tcmemo_1996_323 goshorn v commissioner tcmemo_1993_578 petitioner alleges that he materially participated in his dog racing activity by going to dog tracks and watching his dogs race while monitoring them for injuries for a minimum of and a maximum of hours per year performing bookkeeping and administrative functions for hours per year talking to contractors on the telephone for a minimum of and a maximum of hours per year and spending a minimum of and a maximum of hours per year reading breeding publications such as those published by the massachusetts greyhound association therefore in total petitioner alleges that he participated in this activity for a minimum of and a maximum of big_number hours per year petitioner attempts to come within the provisions of sec_1_469-5t temporary income_tax regs supra by relying on his own testimony and exhibits such as invoices for services rendered by the national greyhound association and other service providers earnings reports from numerous dog tracks and telephone bills petitioner’s vague time estimates and supporting documentation do not constitute a narrative summary of petitioner’s participation in this activity further petitioner failed to call any witnesses who could corroborate his testimony regarding the number of hours he estimated he spent participating in the activity as previously noted petitioner did not keep a diary appointment book calendar or any other similar type of record of his participation in the activity we are left with petitioner’s self-serving testimony and exhibits that when viewed in the most favorable light fail to prove that petitioner materially participated in this activity and when viewed in the least favorable light support respondent’s position that this is a passive_activity the court is not bound to accept the unverified undocumented testimony of taxpayers and we decline to do so in the instant case carlstedt v commissioner supra citing 65_tc_87 affd per curiam 540_f2d_821 5th cir we believe that petitioner was regularly involved in his activity for profit but unfortunately was unable to demonstrate and corroborate his material and substantial participation petitioner could have maintained a calendar appointment book diary or other record of his participation in the activity to enable him to meet his burden_of_proof lastly we believe that having been engaged in greyhound dog racing for over years petitioner has found trustworthy and experienced individuals to breed raise board train and race his greyhounds it would follow that this would require less material_participation by petitioner than if he were just starting the activity and learning how to operate the business therefore on the basis of the entire record we hold that petitioner has not met his burden of proving that he has materially and substantially participated in the activity in question and respondent’s determinations are sustained to reflect the foregoing decision will be entered for respondent
